
	
		I
		112th CONGRESS
		1st Session
		H. R. 1958
		IN THE HOUSE OF REPRESENTATIVES
		
			May 24, 2011
			Ms. Berkley (for
			 herself, Mr. Thompson of Pennsylvania,
			 Mr. Ruppersberger,
			 Mr. Guthrie, and
			 Mr. Neal) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to modify
		  the designation of accreditation organizations for orthotics and prosthetics,
		  to apply accreditation and licensure requirements to suppliers of such devices
		  and items for purposes of payment under the Medicare program, and to modify the
		  payment rules for such devices and items under such program to account for
		  practitioner qualifications and complexity of care.
	
	
		1.Short titleThis Act may be cited as the
			 Medicare Orthotics and Prosthetics
			 Improvement Act of 2011.
		2.Modification of
			 requirements applicable under medicare to designation of accreditation
			 organizations for suppliers of orthotics and prosthetics
			(a)In
			 generalSection 1834(a)(20)(B) of the Social Security Act (42
			 U.S.C. 1395m(a)(20)(B)) is amended—
				(1)by striking
			 Not later than and inserting (i)
			 In general.—Subject
			 to clause (ii), not later than with the same indentation as the clauses
			 added by paragraph (2); and
				(2)by adding at the
			 end the following new clauses:
					
						(ii)Special
				requirements for accreditation of suppliers of orthotics and
				prostheticsFor purposes of applying quality standards under
				subparagraph (A) for suppliers (other than suppliers described in clause (iii))
				of items and services described in subparagraph (D)(ii), the Secretary shall
				designate and approve an independent accreditation organization under clause
				(i) only if such organization is a Board or program described in subsection
				(h)(1)(F)(iv). Not later than January 1, 2012, the Secretary shall ensure that
				at least one independent accreditation organization is designated and approved
				in accordance with this clause.
						(iii)ExceptionSuppliers
				described in this clause are physicians, occupational therapists, or physical
				therapists who are licensed or otherwise regulated by the State in which they
				are practicing and who receive payment under this title, including regulations
				promulgated pursuant to this
				subsection.
						.
				(b)Effective
			 dateAn organization must satisfy the requirement of section
			 1834(a)(20)(B)(ii), as added by subsection (a)(2), not later than January 1,
			 2012, regardless of whether such organization is designated or approved as an
			 independent accreditation organization before, on, or after the date of the
			 enactment of this Act.
			3.Application of
			 existing accreditation and licensure requirements to certain prosthetics and
			 custom-fabricated or custom-fitted orthotics
			(a)In
			 generalSection 1834(h)(1)(F) of the Social Security Act (42
			 U.S.C. 1395m(h)(1)(F)) is amended—
				(1)in the heading, by
			 inserting or
			 custom-fitted after custom-fabricated;
				(2)in clause (i), by
			 striking an item of custom-fabricated orthotics described in clause (ii)
			 or for an item of prosthetics unless such item is and inserting
			 an item of orthotics or prosthetics, including an item of
			 custom-fabricated orthotics described in clause (ii), unless such item
			 is;
				(3)in clause
			 (ii)(II), by striking a list of items to which this subparagraph
			 applies and inserting a list of items for purposes of clause
			 (i); and
				(4)in clause
			 (iii)(III), by striking to provide or manage the provision of
			 prosthetics and custom-designed or -fabricated orthotics and inserting
			 to provide or manage the provision of orthotics and prosthetics (and
			 custom-designed or -fabricated orthotics, in the case of an item described in
			 clause (ii)).
				(b)Effective
			 dateThe amendments made by subsection (a) shall apply to
			 orthotics and prosthetics furnished on or after January 1, 2012.
			4.Medicare payment
			 rules for orthotics and prosthetics to account for practitioner qualifications
			 and complexity of careSection
			 1834(h) of the Social Security Act (42 U.S.C. 1395m(h)) is amended—
			(1)in paragraph
			 (1)(F)(iii), by striking other individual who and inserting
			 other individual who, with respect to a category of orthotics and
			 prosthetics care described in clause (i), (ii), (iii), (iv), or (v) of
			 paragraph (5)(C) furnished on or after January 1, 2012, and subject to
			 paragraph (5)(A), satisfies all applicable criteria of the provider
			 qualification designation for such category described in the respective clause,
			 and who;
			(2)in paragraph
			 (1)(F)(iv), by inserting before the period the following: and, with
			 respect to a category of orthotics and prosthetics care described in clause
			 (i), (ii), (iii), (iv), or (v) of paragraph (5)(C) furnished on or after
			 January 1, 2012, and subject to paragraph (5)(A), satisfies all applicable
			 criteria of the provider qualification designation for such category described
			 in the respective clause; and
			(3)by adding at the
			 end the following new paragraph:
				
					(5)Payment rules to
				account for practitioner qualifications and complexity of care
						(A)Considerations
				for payments
							(i)In
				generalIn applying clauses (iii) and (iv) of paragraph (1)(F)
				for purposes of determining whether payment may be made under this subsection
				for orthotics and prosthetics furnished on or after January 1, 2012, the
				Secretary shall take into account the complexity of the respective item and,
				subject to clauses (ii), (iii), and (iv), the qualifications of the individual
				or entity furnishing and fabricating such respective item in accordance with
				this paragraph.
							(ii)Individual and
				entities exempted from provider qualification designation
				criteriaWith respect to an item of orthotics or prosthetics
				described in clause (ii), (iii), (iv) or (v) of subparagraph (C), any criteria
				for the provider qualification designations under such respective clause,
				including application of subparagraph (D), shall not apply to physicians,
				occupational therapists, or physical therapists who are licensed or otherwise
				regulated by the State in which they are practicing and who receive payment
				under this title, including regulations promulgated pursuant to this
				subsection, for the provision of orthotics and prosthetics.
							(iii)Practitioners
				Medicare-eligible prior to January 1, 2013 exemptedIn the case of a qualified practitioner or
				qualified supplier who is eligible to receive payment under this title before
				January 1, 2013—
								(I)with respect to an
				item of orthotics or prosthetics described in clause (i) of subparagraph (C),
				any criteria for the provider qualification designations under such clause,
				including application of subparagraph (D), shall not apply to such practitioner
				or supplier, respectively, for the furnishing or fabrication of such an item so
				described; and
								(II)with respect to an item of orthotics or
				prosthetics described in clause (ii), (iii), or (iv) of subparagraph (C), any
				criteria for the provider qualification designations under the respective
				clause (or a subsequent clause of such subparagraph), including application of
				subparagraph (D), shall not apply to such practitioner or supplier,
				respectively, for the furnishing or fabrication of such an item described in
				such respective (or such subsequent) clause.
								(iv)Delayed
				application of certain provider qualification designation
				criteriaThe provider qualification designations under clauses
				(i), (ii), and (iii) of subparagraph (C), including the application of
				subparagraph (D) to such clauses, shall not be taken into account with respect
				to payment made under this subsection for orthotics and prosthetics furnished
				before January 1, 2013.
							(v)ModificationsThe
				Secretary shall, in consultation with the boards and programs described in
				paragraph (1)(F)(iv), periodically review the criteria for the provider
				qualification designation under subparagraph (C)(i)(III) and may implement by
				regulation any modifications to such criteria, as determined appropriate in
				accordance with such consultation. Any such modification shall take effect no
				earlier than January 1, 2014.
							(B)Assignment of
				billing codesFor purposes of subparagraph (A), the Secretary, in
				consultation with representatives of the fields of occupational therapy,
				physical therapy, orthotics, and prosthetics shall utilize and incorporate the
				set of L-codes listed, as of the date of the enactment of this paragraph, in
				the Centers for Medicare & Medicaid Services document entitled Transmittal
				656 (CMS Pub. 100–04, Change Request 3959, August 19, 2005) and the 2008
				Orthotics and Prosthetics Tripartite Document, a multi-organization compilation
				of HCPCS codes. Transmittal 656 shall be the controlling source of category,
				product, and code assignments for the orthotics and prosthetics care described
				in each of clauses (i) through (v) of subparagraph (C) using the provider
				qualification designation for each HCPCS code as stated in such document and,
				in cases in which Transmittal 656 does not include a particular item of
				orthotics or prosthetics or a related code or in cases in which Transmittal 656
				is revoked or abridged, the 2008 Orthotics and Prosthetics Tripartite Document
				shall be the secondary source for such category, product, and code assignments.
				In the case that either of the documents described in the previous sentence is
				updated or reissued, the previous sentence shall be applied with respect to the
				most recent update or reissuance of such document.
						(C)Categories of
				orthotic and prosthetic care described
							(i)Custom
				fabricated limb prosthetics categoryThe category of orthotic and
				prosthetic care described in this clause is a category for artificial legs and
				arms, including replacements (as described in section 1861(s)(9)) that are made
				from detailed measurements, images, or models in accordance with a prescription
				and that can only be utilized by a specific intended patient and for which
				payment is made under this part. The provider qualification designation for the
				category shall reflect each of the following, in accordance with subparagraph
				(D):
								(I)The category of
				care involves the highest level of complexity with substantial clinical
				risk.
								(II)The category of
				care requires a practitioner who satisfies any of the education requirements
				described in subclause (III), has completed a prosthetic residency accredited
				by the National Commission on Orthotic and Prosthetic Education
				(NCOPE), and is certified or licensed in prosthetics to ensure
				the comprehensive provision of prosthetic care.
								(III)The category of care requires a
				practitioner who has completed any of the following education requirements:
									(aa)A
				bachelor’s degree or master’s degree in prosthetics as offered by educational
				institutions accredited by the Commission on Accreditation of Allied Health
				Education Programs.
									(bb)A bachelor’s degree, plus a certificate in
				prosthetics as offered by educational institutions accredited by the Commission
				on Accreditation of Allied Health Education Programs.
									(cc)A foreign degree determined by the World
				Education Service to be equivalent to an educational program in prosthetics
				accredited by the Commission on Accreditation of Allied Health Education
				Programs.
									(ii)Custom
				fabricated orthotics categoryThe category of orthotics and
				prosthetics care described in this clause is a category for custom fabricated
				orthotics that are made from detailed measurements, images, or models in
				accordance with a prescription and that can only be utilized by a specific
				intended patient. The provider qualification designation for the category shall
				reflect the following, in accordance with subparagraph (D):
								(I)The category of
				care involves the highest level of complexity with substantial clinical
				risk.
								(II)The category of
				care requires a practitioner who satisfies any of the education requirements
				described in clause (i)(III) (except that for purposes of this subclause such
				clause shall be applied by substituting the term orthotics each
				place the term prosthetics is used), has completed an orthotic
				residency accredited by the National Commission on Orthotic and Prosthetic
				Education, and is certified or licensed in orthotics to ensure the appropriate
				provision of orthotic care.
								(iii)Custom fitted
				high orthotics categoryThe category of orthotic care described
				in this clause is a category for prefabricated orthotics that are manufactured
				with no specific patient in mind, but that are appropriately sized, adapted,
				modified, and configured (with the required tools and equipment) to a specific
				patient in accordance with a prescription. The provider qualification
				designation for the category shall reflect the following, in accordance with
				subparagraph (D):
								(I)The category of
				care involves moderate to high complexity with substantial clinical
				risk.
								(II)The category of
				care requires a practitioner who either—
									(aa)satisfies any of the education requirements
				described in clause (i)(III), except that for purposes of this subclause such
				clause shall be applied by substituting the term orthotics each
				place the term prosthetics is used; or
									(bb)is
				certified or licensed in orthotics to ensure the appropriate provision of
				orthotic care within the practitioner’s normal scope of practice.
									(iv)Custom fitted
				low orthotics categoryThe category of orthotics and prosthetics
				care described in this clause is a category for prefabricated orthotics that
				are manufactured with no specific patient in mind, but that are appropriately
				sized and adjusted to a specific patient in accordance with a prescription. The
				provider qualification designation for the category shall reflect the
				following:
								(I)The category of
				care involves a low level of complexity and low clinical risk.
								(II)The category of
				care requires a supplier that is certified or licensed within a limited scope
				of practice to ensure appropriate provision of orthotic care. The supplier’s
				education and training shall ensure that basic clinical knowledge and technical
				expertise is available to confirm successful fit and device compliance with the
				prescription.
								(v)Off-the-shelfThe
				category of orthotic care described in this clause is a category for
				prefabricated orthotics that require minimal self adjustment for appropriate
				use. The provider qualification designation for the category shall reflect that
				such orthotics do not require expertise in trimming, bending, molding,
				assembling, or customizing to fit the patient and that no formal credentialing,
				clinical education, or technical training is required to dispense such
				items.
							(D)Care based on
				sound clinical judgment and technical expertiseCare described in clauses (i), (ii), and
				(iii) of subparagraph (C) shall be based on sound clinical judgment and
				technical expertise based on the practitioner’s education and clinical
				training, in order to allow the practitioner to determine—
							(i)with respect to
				care described in clause (i) and (ii) of subparagraph (C), the device
				parameters and design, fabrication process, and functional purpose specific to
				the needs of the patient to maximize optimal clinical outcomes; and
							(ii)with respect to
				care described in subparagraph (C)(iii), the appropriate device relative to the
				diagnosis and specific to the needs of the patient to maximize optimal clinical
				outcomes.
							(E)ConsultationIn
				modifying the payment basis, the Secretary shall consult with appropriate
				experts in orthotics and prosthetics, including practitioners that furnish
				items within the categories of prosthetics and orthotics care described in
				subparagraph
				(C).
						.
			5.Reports
			(a)Report on
			 enforcing new licensing and accreditation requirementsNot later
			 than 18 months after the date of the enactment of this Act, the Secretary of
			 Health and Human Services shall submit to Congress a report on the steps taken
			 by the Department of Health and Human Services to ensure that the State
			 licensure and accreditation requirements under section 1834(h)(1)(F) of the
			 Social Security Act, as amended by section 3, are enforced. Such report shall
			 include a determination of the extent to which payments for orthotics and
			 prosthetics under the Medicare program under title XVIII of such Act are made
			 only to those providers of services and suppliers that meet the relevant
			 accreditation and licensure requirements under such section, as well as a
			 determination of whether additional steps are needed.
			(b)Report on fraud
			 and abuseNot later than 30 months after the date of the
			 enactment of this Act, the Secretary of Health and Human Services shall submit
			 to Congress a report on the effect of the requirements under subsection
			 (a)(20)(B)(ii) of section 1834 of the Social Security Act (42 U.S.C. 1395m), as
			 added by section 2, and subsection (h)(1)(F) of such section, as amended by
			 section 3, on the occurrence of fraud and abuse under the Medicare program
			 under title XVIII of such Act, with respect to orthotics and prosthetics for
			 which payment is made under such program.
			6.Reduction in
			 Medicare spendingNot later
			 than December 31, 2012, the Secretary of Health and Human Services, acting
			 through the Chief Actuary of the Centers for Medicare & Medicaid Services,
			 shall submit to Congress, and have published in the Federal Register, a
			 projection of the effect on cumulative Federal spending under part B of title
			 XVIII of the Social Security Act for the period of years 2012 through 2016 that
			 will result from the implementation of this Act, including the amendments made
			 by this Act. If the Chief Actuary projects that the implementation of the
			 amendments made by this Act will not result in a cumulative reduction in
			 spending under such part of at least $250,000,000 for the period of years 2012
			 through 2016 (using a 2011 baseline), the Secretary shall, in accordance with
			 the Actuary’s projection, issue an interim final regulation (to take effect for
			 2014 and subsequent years) with comment period to strengthen the licensure,
			 accreditation, and quality standards applicable to suppliers of orthotics and
			 prosthetics, as described in this Act (and amendments made by this Act), in
			 order to produce such cumulative reduction by the end of 2016, except that such
			 regulation shall not apply to a qualified physical therapist or qualified
			 occupational therapist (as described in section 1834(h)(1)(F)(iii) of the
			 Social Security Act (42 U.S.C. 1395m(h)(1)(F)(iii)).
		
